El Juez Asociado, Sb. MacLeaby,
emitió la opinión del tribunal.
En este caso se presentó la demanda el día 2 de enero de 1909, en cobro de un pagaré de $1,191.22, que se alega baber sido otorgado y entregado por el demandado en 30 de abril de 1901, a favor y orden de Don Lázaro Puente, intestado del *110demandante, “quien en esa época no era comerciante,” por dinero recibido a préstamo, y cuyo pagaré vencía en 21 de febrero de 1902, ¿legándose además, que el expresado pagaré no lia sido satisfecho ni en todo ni en parte.
El demandado admite que se otorgara y entregara el pa-garé, y funda su defensa en la ley de prescripción, alegando que el pagaré que se trata de cobrar es un documento comer-cial pagadero a la orden, y que cualquier acción que 'se esta-blezca para su cobro ha prescrito a tenor del artículo 950 del Código de Comercio que fija el término de tres años de su vencimiento.
Si el Código de Comercio tiene aplicación a este caso, la acción ha prescrito, puesto que ha transcurrido más de seis años, o sea dos veces el término que la ley prescribe, entre el vencimiento del pagaré y la fecha en que se estableció la demanda, siendo el término de tres años suficiente para que la acción quéde extinguida según el artículo citado.
En los autos no aparece una copia exacta del pagaré en cuestión, por lo que tenemos que atenernos a las alegaciones para poder hacer una apreciación del mismo; y se alega en la demanda que se otorgó a “favor y a la orden de” Puente, o sea la persona a quien el pago había de hacerse, “quien no era entonces un comerciante.” El demandante parece fun-darse en el hecho de que el difunto, en la fecha en que se otorgó el pagaré no tenía la ocupación de comerciante. Pero esta ño es la cuestión envuelta. El Código de Comercio no fué aprobado para regir transacciones entre comerciantes, sino para regular ''negociaciones de comercio entre todo el mundo. No fué un Código establecido para beneficio de cierta clase de personas sino para beneficiar a todos con relación a determinada clase de negociaciones. Es la índole del pagaré que trata de cobrarse y no la ocupación de las partes, que tomaron o dieron dinero prestado lo que determina si esta cuestión está o nó comprendida en las prescripciones del Có-*111■digo de Comercio. Esto está claramente indicado en el artí-culo segundo de ese Código, que es como sigue:
“Art. 2. Los actos de comercio, sean o nó comerciantes los que los ejecuten, y estén o nó especificados en este Código, se regirán por las disposiciones contenidas en él; en su defecto, por los usos del comercio observados generalmente en cada plaza; y a falta de ambas reglas, por las del derecho común.
‘Serán reputados actos de comercio los comprendidos en este Có-digo, y cualesquiera otros de naturaleza análoga.”
También en el artículo 532 del Código de Comercio, a saber:
“Artículo 532. Las libranzas a la orden entre comerciantes, y los vales o pagarés también a la orden, que procedan de operaciones de comercio, producirán las mismas obligaciones y efectos que las letras de cambio, excepto en la aceptación, que es privativa de éstas.
“Los vales o pagarés que no estén expedidos a la orden se reputarán simples promesas de pago, sujetas al derecho común o al mercantil, según su naturaleza, salvo lo dispuesto en el artículo siguiente.”
IJn pagaré semejante al presente fué considerado por el Tribunal Supremo de España, como comprendido en las pres-cripciones del Código de Comercio, según puede verse de una referencia que se haga al caso de Silvestre v. Banco de España, resuelto en 25 de enero de 1898, 83 Jurisprudencia Civil, p. 162. Véase también la sentencia del mismo alto tribunal dictada en 28 de febrero de 1892, al mismo efecto.
Seguimos esos casos en otro análog’o y dictamos una sen-tencia sobre la misma cuestión en 15 de enero de 1906. En ese ■caso digimos:
“La expedición de pagarés a la orden y sus endosos deben repu-tarse actos mercantiles con arreglo al artículo 2 del Código de Comer-cio, por ser de los expresamente definidos en dicho cuerpo legal, ha-biendo por tanto la presunción de que proceden de operaciones de ■comercio, salvo prueba en contrario.
“Las acciones que se originen de pagarés mercantiles,prescriben dentro de tres años de su vencimiento. ’ ’
Hernández v. Muñoz, 3 Dec. P. R., 6.
*112De acuerdo con esas decisiones, la acción establecida para el cobro del pagaré de referencia había quedado extinguida por prescripción de tres años, y debió haberse dictado sen-tencia a favor del demandado. Por estas razones debe revo-carse la sentencia dictada por la Corte de Distrito de Ponce en 24 de enero de 1910, y dictarse por esta corte sentencia a favor del demandado," que es el apelante en este tribunal.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, Wolf, del Toro y Aldrey.